UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The New Economy Fund® [photo of a red flower among a field of lavender plants] Semi-annual report for the six months ended May 31, 2011 The New Economy Fund seeks long-term growth of capital by investing in securities of companies that can benefit from innovation, exploit new technologies or provide products and services that meet the demands of an evolving global economy. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.86% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 22 to 25 for details. Results for other share classes can be found on page 28. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. Global diversification can help reduce these risks. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a red flower among a field of lavender plants] Equity markets around the world remained volatile during the first half of The New Economy Fund’s fiscal year. Unrest in the Middle East, fears of slowing growth in China and other developing countries, rising commodity prices, and worries over potential bailouts in Europe all restrained investor confidence. For the six months ended May 31, 2011, The New Economy Fund returned 13.5%. This compares with the 13.3% return of the Global Service and Information Index, an unmanaged index that tracks companies in the services and information sectors around the world (its results do not include expenses). A mild economic recovery continued across the globe, and equity markets responded through the six months with steady gains, albeit with much volatility. After the end of the fiscal first half, investor concerns about the macroeconomic environment seemed to escalate, and volatility increased. The U.S. economy’s recovery continued to move forward, although at a slower pace. [Begin Sidebar] Results at a glance (for periods ended May 31, 2011, with all distributions reinvested) Average annual total returns Lifetime Total returns (since 6 months 1 year 5 years 10 years 12/1/83) The New Economy Fund (Class A shares) % Lipper Growth Funds Index1 Global Service and Information Index2,3 N/A Standard & Poor’s 500 Composite Index3 1 The results of the underlying funds in the index include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges, account fees or taxes. 2 The index is compiled by Capital Research and Management Company, the investment adviser to the fund. 3 This index is unmanaged, and its results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] Portfolio review The fund overall includes a mix of large-, mid- and small-capitalization companies, and during the period it benefited from strong results from many smaller companies, as is often typical in this stage of the economic cycle. The fund’s largest sector, information technology, made up 23% of net assets; it had mostly positive results in the period. The largest holding, computer maker Apple, rose 11.8% during the fiscal period; eighth-largest holding, QUALCOMM, developer of digital wireless communications technologies, rose 25.4%, and 10th-largest holding NetEase.com, operator of a Chinese online community, gained 20.8%. Other information technology companies in the fund included EMC (+32.5%), Avago Technologies (+29.4%) and software maker Oracle (+26.6%). Some did not fare as well: Internet search company Google dropped 4.8% and technology conglomerate Microsoft was down 0.8%. Many of the health care company stocks in the fund were particularly strong during the period. The fund’s second-largest holding, biotechnology company Biogen Idec, was up 48.1%, and seventh-largest Alere, manufacturer of medical diagnostic products, rose 25.4%. Other medical-related companies did well, including NuVasive (+44.7%), St. Jude Medical (+31.0%), Hologic (+31.1%) and McKesson (+34.0%). Where the fund’s assets are invested (percent of net assets) As of 5/31/2011 As of 11/30/2010 United States % % Europe Euro zone* United Kingdom Other Europe Asia & Pacific Basin China Hong Kong Malaysia South Korea India Japan Other Asia & Pacific Basin Other (including Latin America) Brazil Mexico Other countries Short-term securities & other assets less liabilities Total % % *Countries using the common currency, the euro, are Austria, Belgium, Cyprus, Estonia, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain. Financial companies remained a large portion of the fund at 15.6% of net assets. Some financial companies outside the United States, several of which recently had suffered greater declines than their U.S. counterparts, saw rebounds during the period, including France-based Société Générale (+28.6%). A few financial holdings inside the U.S. — such as Zions Bancorporation (+22.5%) and JPMorgan Chase (+15.7%) — fared well, although others, including Bank of America (+7.3%) and Bank of New York Mellon (+4.2%), did not help the fund’s results in this period. About 59.6% of the fund’s net assets were invested in U.S. equities, up from 58.9% when the period began. The percentage of the fund invested in Europe was 13.4% at the end of the period, down from 14.2% at the start of the fiscal year. Investments in Asia and the Pacific Basin, which represented 14.9% at the start of the period, made up 17.9% of the fund’s net assets on May 31, 2011, indicating the increasing potential for opportunity in those regions. Looking ahead Recently, markets around the world have been volatile due to concerns about the potential fallout of sovereign debt problems in European Union countries, weak U.S. economic and employment data, and the threat of inflation. Expectations for global growth were tamped down. However, interest rates remain low around the world and there is liquidity and credit available, and consumers are working to rebuild their savings and reduce their debt as their incomes rise. Despite the current challenges, we remain focused on individual companies and issuers with strong prospects for growth over time. The New Economy Fund has always placed great emphasis on long-term investing — we believe that companies with strong balance sheets, great management and innovative products will thrive in the years ahead. We are optimistic about finding solid companies that fit these criteria. We believe that, over time, the fund’s diversified approach to investing can continue to provide opportunities for investors. We thank you for your ongoing support and for your commitment to long-term investing. Sincerely, /s/ Timothy D. Armour Timothy D. Armour Vice Chairman of the Board /s/ Claudia P. Huntington Claudia P. Huntington President July 13, 2011 For current information about the fund, visit americanfunds.com. Summary investment portfolio May 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Information technology 23.00 % Financials Consumer discretionary Health care Industrials Other industries Other securities Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 59.6 % Euro zone* China Hong Kong United Kingdom Malaysia South Korea Brazil India Japan Mexico Singapore Sweden Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Finland, France, Germany, Greece, Ireland, the Netherlands and Spain. Percent Value of net Common stocks- 92.08% Shares ) assets Information technology- 23.00% Apple Inc. (1) $ % QUALCOMM Inc. NetEase.com, Inc. (ADR) (1) Oracle Corp. eBay Inc. (1) Corning Inc. NHN Corp. (1)(2) Avago Technologies Ltd. Google Inc., Class A (1) Microsoft Corp. Accenture PLC, Class A First Solar, Inc. (1) Baidu, Inc., Class A (ADR) (1) EMC Corp. (1) Yahoo! Inc. (1) Other securities Financials- 15.63% HDFC Bank Ltd. (2) Industrial and Commercial Bank of China Ltd., Class H (1)(2) Société Générale (2) AIA Group Ltd. (1)(2) JPMorgan Chase & Co. Zions Bancorporation Banco Bradesco SA, preferred nominative Other securities Consumer discretionary- 14.97% Galaxy Entertainment Group Ltd. (1)(2) DIRECTV, Class A (1) Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Virgin Media Inc. Walt Disney Co. Kabel Deutschland Holding AG, non-registered shares (1)(2) Other securities Health care- 13.23% Biogen Idec Inc. (1) Alere Inc. (1) Stryker Corp. NuVasive, Inc. (1) Fresenius SE (2) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. (1) Medco Health Solutions, Inc. (1) Hologic, Inc. (1) McKesson Corp. Other securities Industrials- 10.43% Ryanair Holdings PLC (ADR) AirAsia Bhd. (1)(2) Union Pacific Corp. MSC Industrial Direct Co., Inc., Class A Other securities Telecommunication services- 5.10% América Móvil, SAB de CV, Series L (ADR) Crown Castle International Corp. (1) Millicom International Cellular SA (SDR) (1)(2) Other securities Energy- 2.88% Schlumberger Ltd. Other securities Other - 2.15% Other securities Miscellaneous-4.69% Other common stocks in initial period of acquisition Total common stocks (cost: $5,801,959,000) Percent Value of net Preferred stocks- 0.05% ) assets Miscellaneous-0.05% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $4,000,000) Percent Value of net Convertible securities- 1.37% ) assets Consumer discretionary- 0.93% Groupon Inc., Series G, convertible preferred (1) (2) (3) Other - 0.44% Other securities Total convertible securities (cost: $69,042,000) Principal Percent amount Value of net Short-term securities- 6.14% ) ) assets Freddie Mac 0.12%-0.24% due 6/23-11/15/2011 $ Fannie Mae 0.09%-0.18% due 6/20/2011-1/3/2012 Jupiter Securitization Co., LLC 0.13%-0.16% due 6/15-7/28/2011(4) Other securities Total short-term securities (cost: $504,100,000) Total investment securities (cost: $6,379,101,000) Other assets less liabilities Net assets $ % As permitted by SEC regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is included in "Other securities" under the respective industry sector in the summary investment portfolio . Further details on such holdings and related transactions during the six months ended May 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 5/31/2011 Exponent, Inc. (1) - - $ - $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $2,277,161,000, which represented 27.75% of the net assets of the fund. This amount includes $2,180,373,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. This security (acquired 12/17/2010 at a cost of $37,500,000) may be subject to legal or contractual restrictions on resale. The total value of all such securities, including those in "Other securities," was $82,564,000, which represented 1.01% of the net assets of the fund. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $203,672,000, which represented 2.48% of the net assets of the fund. Key to abbreviations ADR American Depositary Receipts SDR Swedish Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at May 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $6,358,558) $ Affiliated issuer (cost: $20,543) $ Cash denominated in currencies other than U.S. dollars (cost: $504) Cash 83 Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Non-U.S. taxes Other 99 Net assets at May 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at May 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (301,370 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended May 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $2,426) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 39 Custodian State and local taxes 92 Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments (net of non-U.S. taxes of $531) Currency transactions Net unrealized appreciation on: Investments (net of non-U.S. taxes of $222) Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended May 31, November 30, 2011* Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $10,634 and $48,121, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization The New Economy Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital by investing in securities of companies that can benefit from innovation, exploit new technologies or provide products and services that meet demands of an evolving global economy. In 2009, shareholders approved a proposal to reorganize the fund from a Massachusetts business trust to a Delaware statutory trust. The reorganization may be completed in 2011; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $ $ - $ Financials (1) - $ Consumer discretionary $ Health care (1) - $ Industrials (1) - $ Telecommunication services (1) - $ Energy - $ Materials - $ Utilities - - $ Consumer staples - - $ Miscellaneous - $ Preferred stocks - - $ Convertible securities $ Short-term securities - - $ Total $ (1) Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading; therefore, $2,180,373,000 of investment securities were classified as Level 2 instead of Level 1. The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the six months ended May 31, 2011 (dollars in thousands): Beginning value at 12/1/2010 Purchases Net realized loss(2) Unrealized appreciation(2) Transfers out of Level 3(3) Ending value at 5/31/2011 Investment securities $ $ $ ) $ $ ) $ Net unrealized appreciation during the period on Level 3 investment securities held at May 31, 2011 (dollars in thousands) (3): $ (2) Net realized loss and unrealized appreciation are included in the related amounts on investments in the statement of operations. (3) Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the common stocks and other securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. The fund may be subject to additional risks because it invests in a more limited group of sectors and industries than the broad market. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. These risks may be even greater in the case of smaller capitalization stocks. Investing in small companies — Investing in smaller companies may pose additional risks. For example, it is often more difficult to value or dispose of small company stocks and more difficult to obtain information about smaller companies than about larger companies. In addition, the prices of these stocks may be more volatile than stocks of larger, more established companies. Investing outside the U.S. — Securities of issuers domiciled outside the U.S., or with significant operations outside the U.S., may lose value because of political, social or economic developments in the country or region in which the issuer operates. These securities may also lose value due to changes in the exchange rate of the country’s currency against the U.S. dollar. Securities markets in certain countries may be more volatile and/or less liquid than those in the U.S. Investments outside the U.S. may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards than those in the U.S. The risks of investing outside the U.S. may be heightened in connection with investments in developing countries. Investing in developing countries — Investing in countries with developing economies and/or markets may involve risks in addition to and greater than those generally associated with investing in developed countries. For instance, developing countries may have less developed legal and accounting systems than those in developed countries. The governments of these countries may be more unstable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose punitive taxes that could adversely affect the prices of securities. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. Securities markets in these countries can also be relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid than securities issued in countries with more developed economies and/or markets. Because these markets may not be as mature, there may be increased settlement risks for transactions in local securities. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended May 31, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2006, by state tax authorities for tax years before 2005and by tax authorities outside the U.S. for tax years before 2004. Non-U.S. taxation – Dividend and interest income are recorded net of non-U.S. taxes paid. Gains realized by the fund on the sale of securities in certain countries are subject to non-U.S. taxes. The fund records a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; deferred expenses; net capital losses; and non-U.S. taxes on capital gains.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of November 30, 2010, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ Post-October currency loss deferrals (realized during the period November 1, 2010, through November 30, 2010)* ) Capital loss carryforward expiring 2017† ) Post-October capital loss deferrals (realized during the period November 1, 2010, through November 30, 2010)* ) *These deferrals are considered incurred in the subsequent year. † The capital loss carryforward will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration date. The fund will not make distributions from capital gains while a capital loss carryforward remains. Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after November 30, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously,net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As of May 31, 2011, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-basis distributions paid to shareholders from ordinary income were as follows (dollars in thousands): Share class Six months ended May 31, 2011 Year ended November 30, 2010 Class A $ $ Class B - - Class C 29 65 Class F-1 Class F-2 Class 529-A Class 529-B - - Class 529-C 15 - Class 529-E 36 18 Class 529-F-1 63 44 Class R-1 24 22 Class R-2 - - Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services - The fund has an investment advisory and service agreement with CRMC that providesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.580% on the first $500 million of daily net assets and decreasing to 0.345% on such assets in excess of $27 billion.For the six months ended May 31, 2011, the investment advisory services fee was $16,119,000, which was equivalent to an annualized rate of 0.406% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.25% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25%is not exceeded. As of May 31, 2011, there were no unreimbursed expenses subject to reimbursement for Classes A or 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.25% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Classes A and B, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitationsand other related matters. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for ClassR-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the six months ended May 31, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $ $ Not applicable Not applicable Not applicable Class B 74 Not applicable Not applicable Not applicable Class C Included in administrative services $ $
